Citation Nr: 1228380	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1965 to October 1969, and he received the Purple Heart, among other decorations.  The Veteran died on April [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the appellant's claim of entitlement to service connection for the Veteran's cause of death must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The duty to assist includes obtaining a medical opinion when it is necessary to make a decision on the claim.  With regard to cause of death claims, the duty to assist requirement under 38 U.S.C.A. § 5103(a) requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a) (West 2002); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103(a)(2) (West 2002).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  For a service-connected disability to be the principal cause of death, it must, singly or jointly with some other condition, be the cause of the Veteran's death or be etiologically related to it.  See 38 U.S.C.A.          § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

For a service-connected disability to be a contributory cause of death, the service-connected disability must contribute substantially or materially to the Veteran's death, combined to cause death, or aid or lend assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Even in the case when the primary cause of death is by its very nature so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it is not generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The evidence of record in the instant case is scant, but it demonstrates that in March 2008, the Veteran had three previous visits to the emergency room in the preceding several weeks seeking treatment for urinary retention.  The Veteran was placed on Cipro for a presumed prostatic infection.  During a catheterization performed during a workup of his urinary retention, the Veteran became agitated and expressed suicidal ideation.

During subsequent psychiatric treatment, the Veteran denied active suicidal intent, and he explained that he had simply felt "overwhelmed" at the time of his catheterization.  The Veteran was diagnosed at that time with depression and anxiety.  The Veteran died approximately one month later, on April [redacted], 2008, from a self-inflicted gunshot wound to the abdomen.  An autopsy was performed.  At the time of his death, the Veteran was service-connected for prostatitis, a scar on the right arm as residuals of a gunshot wound, and a scar on the right upper quadrant of the abdomen as residuals of a gunshot wound.  

The Veteran's surviving spouse contends that the Veteran suffered from post-traumatic stress disorder (PTSD) that went undiagnosed because he sought treatment from a private physician, rather than VA.  While VA accepts the competency of the Veteran's spouse to comment on observable symptoms such as sadness and anxiety in the Veteran, the Board notes that there is no suggestion in his treatment records that any health care provider ever raised PTSD as even a possible diagnosis, or that any of his mental health symptoms were ever attributed directly to military service, despite several of his examiners specifically noting in his history that he participated in combat in service and sustained shrapnel wounds therein .  In fact, all of the mental health care treatment records associated with the record uniformly describe his psychiatric symptoms such as depression and anxiety as being of very recent onset.

Although there is no suggestion in these records that the Veteran had PTSD, or any psychiatric disorder directly related to service, the Board observes that the Veteran's complaints of anxiety were first noted in association with treatment he received for urinary complaints (indeed, the Veteran first expressed suicidal ideation during a catheterization performed during a urinary workup).  Thus, the Board concludes that the evidence of record raises at least the possibility of a relationship between the Veteran's service-connected prostatitis and his depression and anxiety so as to meet the low threshold for obtaining a medical opinion.  Consequently, the Board finds that opinions must be sought on remand regarding the relationship, if any, between these urinary complaints and his service-connected prostatitis, and the relationship between the service-connected prostatitis and his death.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and provide her with the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to service connection for the cause of the Veteran's death.  Based on the appellant's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Appropriate waivers must be sought in order to attempt to obtain the autopsy report.

2.  Then, forward the Veteran's claims folder to a VA examiner of appropriate expertise to determine whether is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's urinary complaints from March 2008 were related to his service-connected prostatitis.  In rendering this opinion, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon.  A detailed rationale must be provided for all findings rendered.  If a requested opinion cannot be rendered without resorting to speculation, the examiner should so indicate and must provide a detailed explanation for the reason such opinion cannot be reached.

3.  Only after that opinion has been obtained and associated with the claims file, forward the Veteran's claims folder to a VA psychiatrist or psychologist to address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the cause of the Veteran's death in April 2008 from a self-inflicted gunshot wound was caused or aggravated by the urinary complaints noted in 2008, or otherwise directly related to military service.

In particular, the examiner should be asked whether it is at least as likely than not (i.e., a 50 percent probability or greater) that the Veteran's March 2008 diagnoses of depression and anxiety were either caused or permanently aggravated by his urinary complaints at that time.  The examiner should also be asked whether it is at least as likely than not (i.e., a 50 percent probability or greater) that the Veteran's ultimate cause of death is etiologically related to his March 2008 diagnoses of depression and anxiety.  [The examiner should be advised that the relationship between the urinary complaints in 2008 and the service-connected prostatitis are being addressed by a different examiner.]  The claims file must be reviewed in conjunction with rendering the requested opinion and the examiner's report must reflect that the file was reviewed.  

Also, the examiner should also be asked whether it is at least as likely than not (i.e., a 50 percent probability or greater) that the Veteran's March 2008 diagnoses of depression and anxiety are otherwise etiologically related to his military service.   

In rendering these opinions, the VA psychiatrist must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon; the VA physician must also note and comment on the medical significance of the allegations submitted by the Appellant.  A detailed rationale must be provided for all findings rendered.  If a requested opinion cannot be rendered without resorting to speculation, the examiner should so indicate and must provide a detailed explanation for the reason such opinion cannot be reached.

4.  After undertaking any additional development that it deems to be necessary, readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


